DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0301408, “Li”) in view of Fujita et al. (US 2014/019285, “Fujita”) in view of Seo et al. (US 2016/0230961, “Seo”) in view of Murashige et al. (JP 2016-105166, already of record, submitted 7/14/20, for which English language equivalent US 2018/0284332 will be used as the citation copy, hereinafter “Murashige”).
Regarding claims 1, 4, and 6, Li teaches a display device (or image display apparatus, e.g., [0002], [0003]) comprising an optical laminate having a color filter (or wavelength conversion layer, Fig. 3, layer 14, [0031], [0033]) and an optical filter layer (reading on absorption layer, Fig. 3, layer 12 [0031], [0037]). Li additionally teaches that the color filter, or color layer, may be used in an OLED type display apparatus (e.g., [0046]; but also for use in other types of display devices). 
    PNG
    media_image1.png
    330
    497
    media_image1.png
    Greyscale

Regarding claim 3, modified Li (Murashige) additionally teaches the inclusion of a second retardation layer functioning as a half waveplate and between the polarizer and the quarter waveplate (Murashige, Fig. 2, [0029], [0030]).  Modified Li additionally teaches that the angle formed by the absorption axis of the polarizer and the slow axis of the quarter waveplate may be from 65 to 85 degrees (Murashige, [0008], [0029], [0030]) and the angle between the absorption axis of the polarizer and the half waveplate may be from 10 to 20 degrees (Murashige, [0008], [0029], [0030]). 
Regarding claim 5, modified Li additionally teaches that the quarter waveplate may have a reverse wavelength dispersion reading on from 0.5 to 1.0 (Murashige, [0038]) and an Nz coefficient of from, for example, 0.9 to 2 ([0036]). The Examiner notes that a prima facie case of obviousness exists Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. In the present case, given, the broad nature of the teaching of the Nz coefficient and the wide range of suitable in-plane retardations, it would have been obvious to have adjusted the thickness direction retardations to such a degree as to encompass Nz coefficients on the range of 0.3 to 0.7. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fujita in view of Seo, in view of Murashige, as applied to claim 1, above, and further in view of Tomonaga et al. (US 2010/0309414, “Tomonaga”).
Regarding claim 2, modified Li fails to specifically teach the degree of polarization of the circular polarizing plate. In the same field of endeavor of optical films for use in display devices (e.g., [0002]), Tomonaga teaches that linear polarizers for use in display device applications should have a degree of polarization of 99.9% or more in order to improve the level of contrast in the display ([0123] – [0125]). It therefore would have been obvious to have used a linear polarizer having a degree of polarization of 99.9% or more as the linear polarizer of modified Li (i.e., within the circular polarizer plate) in order to improve the level of contrast in the display ([0123] – [0125]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fujita in view of Seo, in view of Murashige, as applied to claim 1, above, and further in view of Seo et al. (US 2017/0338289, “Seo ‘289”).
Regarding claim 7, while Li teaches the inclusion of an image display panel (e.g., [0046]), modified Li fails to specifically teach that the display has a visible light reflectance of 20% or more. In the same field of endeavor of OLED type display devices ([0003]), Seo ‘289 teaches to include reflective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.